2013 UT App 126
_________________________________________________________

               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF K.K. AND K.K.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             R.W.K.,
                            Appellant,
                                v.
                          STATE OF UTAH,
                            Appellee.

                       Per Curiam Decision
                        No. 20120868‐CA
                        Filed May 16, 2013

      Fourth District Juvenile, American Fork Department
               The Honorable Scott N. Johansen
                           No. 142957

            Scott E. Williams, Attorney for Appellant
        John E. Swallow and John M. Peterson, Attorneys
                           for Appellee
                Martha Pierce, Guardian ad Litem

           Before JUDGES ORME, DAVIS, AND MCHUGH.



PER CURIAM:

¶1    R.W.K. (Father) appeals the September 27, 2012 order
terminating his parental rights. We affirm.

¶2     Father asserts that there was insufficient evidence to support
the juvenile court’s determination that there were adequate
grounds to terminate his parental rights under Utah Code section
78‐6‐507 given his recent efforts to cure the issues which caused
                         In re K.K. and K.K.


K.K. and K.K. (children) to be in an out of home placement. In
order to overturn the juvenile court’s decision as to the sufficiency
of the evidence, “[t]he result must be against the clear weight of the
evidence or leave the appellate court with a firm and definite
conviction that a mistake has been made.” In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435. The juvenile court is in the best position to
weigh conflicting testimony, to assess credibility, and from such
determinations, render findings of fact. See In re L.M., 2001 UT App
314, ¶¶ 10‐12, 37 P.3d 1188. We “review the juvenile court’s factual
findings based upon the clearly erroneous standard.” In re E.R.,
2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is clearly
erroneous only when, in light of the evidence supporting the
finding, it is against the clear weight of the evidence. See id.
Furthermore, we give the juvenile court a “‘wide latitude of
discretion as to the judgments arrived at’ based upon not only the
court’s opportunity to judge credibility firsthand, but also based on
the juvenile court judges’ ‘special training, experience and interest
in this field.’” Id. Finally, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      The juvenile court determined that there were several
grounds supporting the termination of Father’s parental rights.
Pursuant to Utah Code section 78A‐6‐507, the finding of a single
ground for the termination of parental rights enumerated in section
78A‐6‐507 is sufficient to warrant the termination of parental rights.
See Utah Code Ann. § 78A‐6‐507(1) (LexisNexis 2012). As a result,
if there is sufficient evidence to support any one of the grounds for
termination found by the juvenile court, the termination of Father’s
parental rights is appropriate. See id.

¶4     There is sufficient evidence to support the juvenile court’s
determination that Father neglected his children. Father has an
extensive history of substance abuse. Although Father asserts that
he made substantial efforts to cure the issues which led to the




20120868‐CA                       2                2013 UT App 126
                         In re K.K. and K.K.


children’s out of home placement, a parent’s claim of present
parental fitness must be considered in light of the parent’s past
conduct. See In re B.R., 2007 UT 82, ¶ 14. Recent rehabilitative
efforts may not overcome a lengthy history of substance abuse and
neglect of a child. See id. The juvenile court determined that Father
neglected his children by reason of his excessive use of intoxicating
liquors, controlled substances, or dangerous drugs which rendered
him unable to care for his children. See Utah Code Ann. § 78A‐6‐
508(2). The juvenile court determined that Father’s substance abuse
spanned significant portions of the children’s lives and that such
abuse substantially harmed the children. The juvenile court
determined that although Father recently made progress with his
substance abuse, he continues to relapse when he is under stress
and he does not accept responsibility for it. The record supports the
juvenile court’s determination that Father neglected his children,
thereby justifying the termination of his parental rights. See id.
§ 78A‐6‐507(1)(b).1

¶5      Father next asserts that rules 55 and 58 of the Utah Rules of
Appellate Procedure unconstitutionally deny his right to a
meaningful appeal by permitting appellate review absent full
briefing. The Utah Supreme Court has resolved this issue and
determined that an appellate court may constitutionally render a
decision on the merits with only a presentation of the issues along
with an appellate court’s independent examination of the record.
See In re B.A.P., 2006 UT 68, ¶ 20, 148 P.3d 934.


1. If there are sufficient grounds to terminate parental rights, in
order to actually do so, “the court must [next] find that the best
interests and welfare of the child are served by terminating the
parents’ parental rights.” In re R.A.J., 1999 UT App 329, ¶ 7, 991
P.2d 1118. Although Father does not assert that the juvenile court
erred by concluding that it was in the children’s best interest to
terminate his parental rights, we note that the record also fully
supports the juvenile court’s determination that it was in the
children’s best interest to terminate Father’s parental rights.




20120868‐CA                      3                2013 UT App 126
                       In re K.K. and K.K.




¶6     This court has reviewed the petition on appeal and the
record. The record supports the juvenile court’s determination to
terminate Father’s parental rights. Accordingly, we affirm the
juvenile court’s order terminating Father’s parental rights.




20120868‐CA                    4               2013 UT App 126